TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00756-CV


Patricia Mitchell, Appellant

v.

Phil Mitchell, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. 98-00617, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Patricia Mitchell filed her notice of appeal on December 4, 2002.  On
December 17, 2002, this Court received a letter from the court reporter stating that she had been
informed that appellant did not intend to pursue her appeal.  On January 22, 2003, this Court sent
appellant notice that her appellant's brief was overdue and that her appeal would be subject to
dismissal if a motion for an extension of time was not filed by January 27, 2003.  To date, appellant
has not responded to this Court's correspondence.
	We therefore dismiss the appeal for want of prosecution.  Tex. R. App. P. 42.3(b).

					__________________________________________
					Mack Kidd, Justice
Before Justices Kidd, Yeakel and Patterson
Dismissed for Want of Prosecution
Filed:   March 6, 2003